Citation Nr: 9920426	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-23 493A	)	DATE
	)
	)

On appeal from a decision certified by
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to service connection for shortness of 
breath, also claimed as a manifestation of an undiagnosed 
illness.

4.  Entitlement to service connection for chest pain, also 
claimed as a manifestation of an undiagnosed illness.  

5.  Entitlement to service connection for muscle/joint pain, 
also claimed as a manifestation of an undiagnosed illness.  

6.  Entitlement to service connection for fatigue, also 
claimed as a manifestation of an undiagnosed illness.

7.  Entitlement to service connection for diarrhea, also 
claimed as a manifestation of an undiagnosed illness.

8.  Entitlement to service connection for a mood disorder, 
also claimed as a manifestation of an undiagnosed illness.

9.  Entitlement to service connection for stomach pain, also 
claimed as a manifestation of an undiagnosed illness.  

10.  Entitlement to service connection for "residuals" of 
exposure to lead in the water, also claimed as a 
manifestation of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1990 to 
January 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.  The appellant is currently 
under the jurisdiction of the Fort Harrison, Montana RO.  

The Board notes that in an April 1995 rating, the RO granted 
the appellant's claims for entitlement to service connection 
for bilateral foot pain and entitlement to service connection 
for left ear hearing loss.  At that time, the RO assigned 
zero percent ratings for both disabilities.  The appellant 
filed a Notice of Disagreement in March 1996 and a Statement 
of the Case (SOC) was issued in May 1996.  However, in the 
appellant's June 1996 hearing, the appellant withdrew his 
claims for an increased rating for bilateral foot pain and an 
increased rating for left ear hearing loss.  Accordingly, 
these issues are not before the Board for appellate 
consideration.

The issues of entitlement to service connection for right ear 
hearing loss, and entitlement to service connection for 
shortness of breath, for chest pain, muscle/joint pain, for 
fatigue, for diarrhea, for a mood disorder, for stomach pain, 
and for "residuals" of exposure to lead in the water, all 
claimed as manifestations of undiagnosed illnesses, will be 
addressed in the REMAND portion of this decision.  


FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
of PTSD.  


CONCLUSION OF LAW

The appellant's claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved is whether the 
appellant has presented evidence of a well-grounded claim for 
service connection for PTSD.  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In Cohen v. Brown, 10 Vet. App. 128, 137, 138 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that in order for a PTSD claim to be well grounded, 
there must be "medical evidence of a current disability, lay 
evidence (presumed to be credible for [those] purposes) of an 
in-service stressor, ...and medical evidence of a nexus between 
service and the current PTSD disability."  Id. at 137-38 
(citing Caluza v. Brown, 7 Vet. App. 498, 504(1995)).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  In order to establish service connection 
for PTSD, there must be the following:(1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 64 Fed. Reg. 32,807 (1999) (to be 
codified at 38 C.F.R. § 3.304(f) (effective March 7, 1997)).  
Pertinent regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The appellant contends, in essence, that due to his combat 
experiences during the Persian Gulf War, he developed PTSD.  
He maintains that at present, he has trouble sleeping due to 
nightmares and flashbacks.  According to the appellant, he 
often feels anxious, impatient, and moody.  In this regard, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that he has 
service-related PTSD is not competent evidence.

The Board recognizes that the evidence of record includes lay 
testimony from the appellant's wife.  To whatever extent such 
statements are offered to establish that the appellant 
currently has service-related PTSD, such statements do not 
constitute competent, and hence, probative evidence with 
respect to the issue under consideration.  As a lay person 
without medical expertise, she is not qualified to offer 
evidence that requires medical knowledge such as a diagnosis 
or opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494; Grottveit, 5 Vet. App. at 93.

In the instant case, the Board acknowledges that the 
appellant engaged in combat during the Gulf War.  In this 
regard, the appellant's DD Form 214, Report of Separation 
from the Armed Forces of the United States, shows that he 
served in the United States Marine Corps from January 1990 to 
January 1994.  The form also reflects that his Military 
Occupational Specialty (MOS) was as a combat engineer, and 
that he received, among others, the National Defense Service 
Medal, the Southwest Asia Service Medial with three stars, 
the Combat Action Ribbon, and the Kuwait Liberation Medal.  
The Board observes that the above service information 
indicates that the appellant had engaged in combat with the 
enemy.  As he was in combat during the Gulf War, the Board 
considers his lay testimony and statements as credible 
evidence of his in-service stressors.  See 38 U.S.C.A. § 
1154(b) (West 1991).  However, the Board observes that upon a 
review of the record, there is no competent medical evidence 
showing a current medical diagnosis of PTSD, nor has it been 
reported that such evidence exists so as to give rise to a 
duty under 38 U.S.C.A. § 5103(a).  The Board notes that the 
appellant's service medical records are negative for any 
complaints or findings of a psychiatric disorder.  In 
addition, although the appellant's separation examination, 
dated in October 1993, shows that at that time, in response 
to the question as to whether the appellant had ever had or 
if he currently had frequent trouble sleeping or nervous 
trouble of any sort, the appellant responded "yes," and the 
examiner indicated that according to the appellant, for the 
last two and a half years, he had been having recurrent 
nightmares, which interrupted his sleep, and he had also been 
feeling nervous and anxious, the appellant was still 
clinically evaluated as normal for psychiatric purposes.  
Moreover, in the appellant's June 1994 VA psychiatric 
examination, the appellant was diagnosed with adjustment 
reaction, with disturbance of emotion and conduct secondary 
to the 18 hour day work schedule.  At that time, although the 
examiner stated that the appellant seemed to have some of the 
elements of a PTSD, it was his opinion that the full elements 
were not present.  The Board further notes that during the 
examination, the appellant revealed that since his 
separation, he has had to work two jobs; he had not been 
involved in any psychiatric treatment, nor had he seen a 
psychiatrist during service.

In light of the above, because the appellant has not 
presented competent medical evidence of the current existence 
of PTSD, this claim must be denied as not well grounded.  In 
the absence of proof of a disability, there can be no valid 
claim.  See Caluza, 7 Vet. App. 498; Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Here the question as to whether the appellant 
currently has PTSD necessarily involves a medical diagnosis.  
Accordingly, competent medical evidence is required.  As no 
competent medical evidence is of record showing a current 
diagnosis of PTSD, the claim must be denied as not well 
grounded.  

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

In regards to the appellant's claim for entitlement to 
service connection for right ear hearing loss, the Board 
notes that the appellant's service medical records show that 
in October 1993, he sought treatment after complaining that 
he could not hear well.  The physical examination showed that 
there was wax build up, and the wax was removed.  The 
assessment was of wax build up.  

In October 1993, the appellant underwent a separation 
examination.  At that time, he stated that he had used 
explosives daily, and that as a result, he had some hearing 
loss.  In this regard, he underwent audiometric testing.  The 
examination revealed that the appellant had pure tone air 
conduction threshold levels in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz as follows: 55, 50, 45, 50, and 
60 decibels, respectively.  It appears that the appellant was 
then retested and at that time, the examination revealed that 
the appellant had pure tone air conduction threshold levels 
in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz 
as follows: 0, 0, 15, 10, and 25 decibels, respectively. 

In June 1994, the appellant underwent a VA audiological 
examination.  At that time, the examination revealed that the 
appellant had pure tone air conduction threshold levels in 
the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 10, 10, 20, 20, and 25 decibels, respectively, with 
a pure tone average of 19 decibels.  Speech discrimination 
percentages were 94 percent in his right ear.  The examiner 
interpreted the results as showing normal hearing in the 
appellant's right ear.  

In June 1996, a hearing was conducted at the Denver RO.  At 
that time, the appellant testified that during service, he 
was exposed to a lot of noise.  (T.2,3).  He stated that as a 
combat engineer, he became a demolition expert which required 
using explosives everyday.  (T.2).  The appellant noted that 
even though he wore hearing protection, he noticed that his 
hearing was decreasing.  (T.3).  

The Board notes that at present, in order for hearing loss to 
be considered a disability for VA purposes entitling the 
veteran to compensation or pension benefits, certain criteria 
must be met.  Impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels of greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  

The Board observes that the threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Board further notes that upon 
a review of the appellant's service medical records, it 
appears that at the time of the appellant's October 1993 
separation examination, two audiometric examinations were 
conducted.  The Board observes that there are major 
discrepancies between the two examinations.  In the first 
examination, the test findings show that the appellant had 
right ear hearing loss as defined by 38 C.F.R. § 3.385, and 
also hearing loss under Hensley.  However, in the second 
examination, although the test findings did not show right 
ear hearing loss as defined by 38 C.F.R. § 3.385, the 
findings did show right ear hearing loss under Hensley at 
4,000 Hertz.  In addition, in the appellant's most recent VA 
audiometric examination, the test findings once again did not 
show right ear hearing loss as defined by 38 C.F.R. § 3.385, 
but they still showed right ear hearing loss under Hensley at 
4,000 Hertz.  Accordingly, in light of the above and the 
discrepancies between the audiometric examinations, it is the 
opinion of the Board that additional development is warranted 
to ensure that the appellant's hearing acuity is being 
evaluated on reliable test results.  

In regards to the appellant's claims for entitlement to 
service connection for shortness of breath, chest pain, 
muscle/joint pain, fatigue, diarrhea, a mood disorder, 
stomach pain, and "residuals" of exposure to lead in the 
water, all claimed as manifestations of undiagnosed illnesses 
associated with service in the Persian Gulf, the Board notes 
that a review of the record reveals that the appellant had 
active service in the Southwest Asia theater of operations 
during the Gulf War and is considered to be a Persian Gulf 
veteran for compensation purposes under 38 C.F.R. § 3.317.

Under 38 C.F.R. § 3.317(a)(1), it is provided that 
compensation may be paid to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," provided that 
such disability: 1) became manifest during active service or 
to a degree of 10 percent or more not later than two years 
after the date on which the veteran last performed active 
service in the Southwest Asia theater of operations during 
the Gulf War; and 2) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2). Disabilities that 
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six-month period should be considered chronic for 
purposes of adjudication.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

Upon a review of the adjudicative action conducted by the RO, 
it is the Board's determination that there has not been 
specific consideration of the above provision.  The Board 
notes that in June 1994, the appellant underwent a general VA 
examination.  At that time, he indicated that during his 
service in the Gulf War, he started to develop symptoms which 
had continued to the present.  The appellant noted that his 
symptoms included shortness of breath, chest pain, 
muscle/joint pain, fatigue, diarrhea, a mood disorder, 
stomach pain, and "residuals" of exposure to lead in the 
water.  The diagnoses included the following: (1) 
insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residual 
thereof for gastrointestinal disorder, (2) insufficient 
clinical evidence at present to warrant a diagnosis of any 
acute or chronic disorder or residual thereof for respiratory 
disorder with normal spirometry, and (3) claimed exposure to 
lead, with insufficient clinical evidence at present to 
warrant a diagnosis of any acute or chronic disorder or 
residual thereof.  In addition, in June 1994, the appellant 
also underwent a VA psychiatric evaluation.  At that time, 
the examiner noted that there was some suggestion that the 
appellant had some kind of mood disorder, but whether it was 
cyclothymia or just normal mood variation was difficult to 
tell, and the examiner noted that he was not going to make a 
diagnosis of cyclothymia.  The diagnosis was the following: 
(Axis I) adjustment reaction with disturbance of emotion and 
conduct secondary to the 18 hour day work schedule.

The Board further notes that in February 1998, the appellant 
underwent a second general VA examination.  At that time, the 
appellant primarily complained of diarrhea and shortness of 
breath.  The appellant attributed his symptoms to his period 
of time in the service during the Gulf War.  After the 
physical examination, the examiner stated that the appellant 
had complained of recurrent diarrhea and shortness of breath 
since returning from the Persian Gulf.  According to the 
examiner, the etiologic cause of those symptoms was unclear 
and the examiner stated that he could not provide a definite 
diagnosis as to why the appellant had those symptoms.  In 
addition, a chest x-ray was interpreted as "negative," and 
the results of an April 1998 flexible sigmoidoscopy was 
interpreted as showing a normal lower colon.  

In light of the above, the Board observes that while some of 
the appellant's symptoms have been addressed, each individual 
symptom has not been specifically addressed and evaluated as 
to whether or not there is a related diagnosed condition. In 
addition, the evidence is unclear as to whether the appellant 
has symptoms or signs that may be manifestations of 
disabilities resulting from undiagnosed illnesses, or whether 
he has clinically diagnosed disorders.

That notwithstanding, the VA has an obligation under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the appellant of 
the evidence necessary to complete his application for VA 
benefits.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Robinette, 8 Vet. App. 69 (1995).  In this case, the 
appellant is hereby notified that preliminary review 
indicates that the "evidence necessary to complete the 
application" is competent medical evidence of a disability, 
which can be related to the appellant period of active 
military service.  As for the claims for compensation for 
certain disabilities due to undiagnosed illness, the evidence 
necessary includes (1) active duty in the Southwest Asia 
theater of operations during the Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 10 
percent or more within the specified presumptive period; and 
(4) a nexus between the chronic disability and undiagnosed 
illness.  VAOPGCPREC 4-99 (May 3, 1999), slip op. at 9-10.  
Additionally, inasmuch as the appellant's claims include 
determinant issues involving questions of medical diagnosis 
(including whether any claimed signs or symptoms are 
manifestations of an undiagnosed illness) or medical 
causation, he needs to submit competent medical evidence to 
that effect to show that the claims are plausible or 
possible.  See Grottveit, 5 Vet. App. at 93; VAOPGCPREC 4-99.

Once the development is completed, the record must again be 
reviewed to determine whether the appellant's claims are 
ultimately well grounded.  Accordingly, the appellant is 
advised that, unless the development directed herein 
coincidentally provides evidence on the theories of 
entitlement to service connection for the claimed 
disabilities, to include due to an undiagnosed illness, he 
still remains under an obligation to provide such evidence.

In view of the foregoing, and in order to fully and fairly 
evaluate the appellant's claim, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for right 
ear hearing loss, shortness of breath, 
chest pain, muscle/joint pain, fatigue, 
diarrhea, a mood disorder, stomach pain, 
and "residuals" of exposure to lead in 
the water.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

2.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA ear 
examination by an appropriate specialist, 
if available, to determine the nature and 
existence of any right ear hearing loss 
disability.  All testing, to include an 
audiogram and any specialized 
examinations, deemed necessary should be 
performed.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  

3.  The RO should also arrange for VA 
examinations of the appellant by board 
certified physicians with knowledge in 
psychiatry, gastroenterology, 
orthopedics, and cardiology, and any 
other appropriate specialty, if 
available, to determine the nature and 
extent of any shortness of breath, chest 
pain, muscle/joint pain, fatigue, 
diarrhea, a mood disorder, stomach pain, 
and "residuals" of exposure to lead in 
the water, present.  All indicated 
studies should be performed.  The 
examiners are requested to review the 
appellant's claim file, and to then 
specifically indicate whether there is 
objective evidence of the symptom, i.e. 
whether or not the appellant has 
shortness of breath. If a symptom is 
present, the examiner should then offer 
an opinion as to whether the symptom can 
or cannot be attributed to a known 
clinical diagnosis.  A complete rationale 
for any opinion expressed should be 
included in the examination report.  

4.  Following completion of the above 
development, the RO should make a 
specific determination, based on the 
complete record, with respect to whether 
or not the appellant has presented well 
grounded claims.  Based on this 
determination, and if appropriate, the RO 
should accomplish any further indicated 
development.  If the benefit(s) sought on 
appeal remains denied, the appellant and 
representative should be provided a 
Supplemental Statement of the Case, which 
includes a summary of additional evidence 
submitted and reasons for the decision.  
The appellant and his representative 
should be afforded an opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant needs 
take no action until he is otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

